Exhibit 10.26


NONQUALIFIED STOCK OPTION AGREEMENT


THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
date set forth on Schedule I hereto (the “Grant Date”), by and between the
issuer identified in Schedule I hereto (the “Company”), and the recipient (the
“Grantee”) of an Award of Options granted by the Plan Administrator (as defined
in Schedule I hereto) as set forth in this Agreement.
The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan. Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.
Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Options to the
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee with additional remuneration for services
rendered, to encourage the Grantee to remain in the service or employ of the
Company or its Subsidiaries and to increase the Grantee’s personal interest in
the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:


“Base Price” means, with respect to each type of Common Stock for which Options
are granted hereunder, the amount set forth on Schedule I hereto as the Base
Price for such Common Stock, which is the Fair Market Value of a share of such
Common Stock on the Grant Date.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Common Stock” has the meaning specified in Schedule I hereto.
“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Nonemployee Director” has the meaning specified in the Plan.
“Options” has the meaning specified in Section 2.
“Option Share” has the meaning specified in Section 4(c)(i).
“Option Termination Date” has the meaning specified in Schedule I hereto.
“Plan” has the meaning specified in the recitals of this Agreement.





--------------------------------------------------------------------------------




“Plan Administrator” has the meaning specified in Schedule I hereto.
“Required Withholding Amount” has the meaning specified in Section 5.
“Section 409A” has the meaning specified in Section 21.
“Term” has the meaning specified in Section 2.
“Unvested Fractional Option” has the meaning specified in Section 3(b).
“Vesting Date” has the meaning specified in Section 3(a).
“Vesting Percentage” has the meaning specified in Section 3(a).
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date nonqualified stock options to purchase from the
Company at the applicable Base Price the number and type of shares of Common
Stock authorized by the Plan Administrator and set forth in the notice of online
grant delivered to the Grantee pursuant to the Company’s online grant and
administration program, subject to the conditions and restrictions set forth in
this Agreement and in the Plan (the “Options”). The Options are exercisable as
set forth in Section 3 during the period commencing on the Grant Date and
expiring at the Close of Business on the Option Termination Date (the “Term”),
subject to earlier termination as provided in Section 7 below. However, if the
Term expires when trading in the Common Stock is prohibited by law or the
Company’s insider trading policy, then the Term shall expire on the 30th day
after the expiration of such prohibition.


3.    Conditions of Exercise. Unless otherwise determined by the Plan
Administrator in its sole discretion, the Options will be exercisable only in
accordance with the conditions stated in this Section 3.


(a)Except as otherwise provided in Section 10.1(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a) or Section 3(b), and subject to the
provisions of Section 3(c). That number of each type of Options that is equal to
the fraction or percentage specified on Schedule I hereto (the “Vesting
Percentage”) of the total number of such type of Options that are subject to
this Agreement, in each case rounded down to the nearest whole number of such
type of Options, shall become exercisable on each of the dates specified on
Schedule I hereto (each such date, together with any other date on which Options
vest pursuant to this Agreement, a “Vesting Date”).


(b)If rounding pursuant to Section 3(a) prevents any portion of an Option from
becoming exercisable on a particular Vesting Date (any such portion, an
“Unvested Fractional Option”), one additional Option to purchase a share of the
type of Common Stock covered by such Option will become exercisable on the
earliest succeeding Vesting Date on which the cumulative fractional amount of
all Unvested Fractional Options to purchase shares of such type of Common Stock
(including any Unvested Fractional Option created on such succeeding Vesting
Date) equals or exceeds one whole Option, with any excess treated as an Unvested
Fractional Option thereafter subject to the application of this Section 3(b).
Any Unvested Fractional Option comprising part of a whole Option that vests
pursuant to the preceding sentence will thereafter cease to be an Unvested
Fractional Option.







--------------------------------------------------------------------------------




(c)Notwithstanding the foregoing, (i) in the event that any date on which
Options would otherwise become exercisable is not a Business Day, such Options
will become exercisable on the first Business Day following such date, (ii) all
Options will become exercisable on the date of the Grantee’s termination of
employment or, if the Grantee is a Nonemployee Director, on the date of the
Grantee’s termination of service as such if (A) the Grantee’s employment with
the Company or a Subsidiary or service as a Nonemployee Director, as applicable,
terminates by reason of Disability or (B) the Grantee dies while employed by the
Company or a Subsidiary or while serving as a Nonemployee Director, as
applicable, and (iii) if the Grantee’s employment with the Company or a
Subsidiary is terminated by the Company or such Subsidiary without Cause, any
unvested Options will become exercisable to the extent, if any, indicated on
Schedule I.


(d)To the extent the Options become exercisable, such Options may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof.


(e)The Grantee acknowledges and agrees that the Plan Administrator, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Options and that the exercise by the Grantee of Options will be subject
to the further condition that such exercise is made in accordance with all such
rules and regulations as the Plan Administrator may determine are applicable
thereto.


4.    Manner of Exercise. Options will be considered exercised (as to the number
of Options specified in the notice referred to in Section 4(c)(i)) on the latest
of (a) the date of exercise designated in the written notice referred to in
Section 4(c)(i), (b) if the date so designated is not a Business Day, the first
Business Day following such date or (c) the earliest Business Day by which the
Company has received all of the following:


(i)Written notice, in such form as the Plan Administrator may require,
containing such representations and warranties as the Plan Administrator may
require and designating, among other things, the date of exercise and the number
and type of shares of Common Stock to be purchased by exercise of Options (each,
an “Option Share”);


(ii)Payment of the applicable Base Price for each Option Share in any (or a
combination) of the following forms: (A) cash, (B) check, (C) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay such Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) or (D) at the option of the
Company, the delivery of irrevocable instructions via the Company’s online grant
and administration program for the Company to withhold the number of shares of
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) required to pay such Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) that would otherwise be delivered
by the Company to the Grantee upon exercise of the Options; and


(iii)Any other documentation that the Plan Administrator may reasonably require.









--------------------------------------------------------------------------------




5.    Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that
the Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of the applicable
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) that is equal to the amount of all national, federal, state and
other governmental taxes required to be withheld by the Company or any
Subsidiary of the Company upon such exercise, as determined by the Company (the
“Required Withholding Amount”), unless provisions to pay such Required
Withholding Amount have been made to the satisfaction of the Company. If the
Grantee elects to make payment of the applicable Base Price by delivery of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay such Base Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company. In such case, the Company will notify the broker promptly
of its determination of the Required Withholding Amount.
 
6.    Payment or Delivery by the Company. As soon as practicable after receipt
of all items referred to in Section 4, and subject to the withholding referred
to in Section 5, the Company will deliver or cause to be delivered to the
Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of Common Stock purchased by
exercise of Options. Any delivery of shares of Common Stock will be deemed
effected for all purposes when certificates representing such shares have been
delivered personally to the Grantee or, if delivery is by mail, when the stock
transfer agent of the Company has deposited the certificates in the United
States mail, addressed to the Grantee or at the time the stock transfer agent
initiates transfer of shares to a brokerage account through Depository Trust
Company for the benefit of the Grantee, if applicable.


7.    Early Termination of Options. Subject to any longer period of
exercisability specified in Schedule I hereto, the Options will terminate, prior
to the expiration of the Term, at the time specified below:


(a)    Subject to Section 7(b), if the Grantee’s employment with the Company or
a Subsidiary is terminated or, if the Grantee is a Nonemployee Director, if the
Grantee’s service to the Company as such is terminated, in each case other than
(i) by the Company or such Subsidiary for Cause, or (ii) by reason of death or
Disability, then the Options will terminate at the Close of Business on the
first Business Day following the expiration of the 90-day period that began on
the date of termination of the Grantee’s employment or, in the case of a
Nonemployee Director, at the Close of Business on the first Business Day
following the expiration of the one-year period that began on the date of
termination of the Grantee’s service as a Nonemployee Director.


(b)    If the Grantee dies while employed by the Company or a Subsidiary or
while serving as a Nonemployee Director, as applicable, or prior to the
expiration of a period of time following termination of the Grantee’s employment
or service during which the Options remain exercisable as provided in Section
7(a) or Section 7(c), as applicable, the Options will terminate at the Close of
Business on the first Business Day following the expiration of the one-year
period that began on the date of the Grantee’s death.


(c)    Subject to Section 7(b), if the Grantee’s employment with the Company or
a Subsidiary terminates by reason of Disability, or, if the Grantee is a
Nonemployee Director, if the Grantee’s service to the Company as such is
terminated by reason of Disability, then the Options will terminate at the Close
of Business on the first Business Day following the expiration of the one-year
period that began on the date of termination of the Grantee’s employment or
service.







--------------------------------------------------------------------------------




(d)    If the Grantee’s employment with the Company or a Subsidiary is
terminated by the Company or such Subsidiary for Cause, or, if the Grantee is a
Nonemployee Director, if the Grantee’s service to the Company as such is
terminated by the Company for Cause, then the Options will terminate immediately
upon such termination of the Grantee’s employment or service.


In any event in which Options remain exercisable for a period of time following
the date of termination of the Grantee’s employment or service as provided
above, the Options may be exercised during such period of time only to the
extent the same were exercisable as provided in Section 3 effective as of such
date of termination of the Grantee’s employment or service. Notwithstanding any
period of time referenced in this Section 7 or any other provision of this
Section 7 that may be construed to the contrary, the Options will in any event
terminate upon the expiration of the Term.
Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company. Unless the Plan
Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement.
8.    Nontransferability. Options are not transferable (either voluntarily or
involuntarily), before or after the Grantee’s death, except as follows: (a)
during the Grantee’s lifetime, pursuant to a Domestic Relations Order, issued by
a court of competent jurisdiction, that is not contrary to the terms and
conditions of the Plan or this Agreement, and in a form acceptable to the Plan
Administrator; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case. Any person to
whom Options are transferred in accordance with the provisions of the preceding
sentence shall take such Options subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee. Options are exercisable only by the Grantee (or, during the Grantee’s
lifetime, by the Grantee’s court appointed legal representative) or a person to
whom the Options have been transferred in accordance with this Section.
 
9.    No Stockholder Rights. Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by the
Options, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 10.16 of the
Plan.


10.    Adjustments.


(a)    The Options will be subject to adjustment (including, without limitation,
as to the Base Price) in such manner as the Plan Administrator, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in Section 4.2 of the Plan following the Grant Date.


(b)    In the event of any Approved Transaction, Board Change or Control
Purchase following the Grant Date, the Options may become exercisable in
accordance with Section 10.1(b) of the Plan.





--------------------------------------------------------------------------------




11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.8 of the Plan, the Grantee will not exercise the Options, and the Company
will not be obligated to make any cash payment or issue or cause to be issued
any shares of Common Stock, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
Options or the resulting payment of cash or issuance of shares of Common Stock
to comply with any such law, rule, regulation or agreement. Notwithstanding any
other provision in the Plan to the contrary, if, at the time of vesting or
exercise of an Award that would otherwise require the Company to issue shares of
Common Stock, the Company is prohibited by applicable law from settling such
Award in Common Stock, then the Plan Administrator may, in its sole discretion,
settle such Awards in cash, by payment to the Grantee of an amount in cash equal
to the then Fair Market Value of the shares otherwise deliverable upon such
vesting or exercise, less the amount of any applicable exercise or purchase
price.


12.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the address specified for the
Company in Schedule I hereto. Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.


13.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.7(b) of the Plan. Without limiting
the generality of the foregoing, without the consent of the Grantee:
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Plan Administrator (i) to cure any ambiguity or to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, (ii) to add to the covenants and agreements of the
Company for the benefit of the Grantee or surrender any right or power reserved
to or conferred upon the Company in this Agreement, subject to any required
approval of the Company’s stockholders, and provided, in each case, that such
changes or corrections will not adversely affect the rights of the Grantee with
respect to the Award evidenced hereby or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and


(b)    subject to any required action by the Board of Directors or the
stockholders of the Company, the Options granted under this Agreement may be
canceled by the Plan Administrator and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Options to the extent then exercisable.


14.    Grantee Employment or Status as a Nonemployee Director. Nothing contained
in the Plan or this Agreement, and no action of the Company or the Plan
Administrator with respect thereto, shall





--------------------------------------------------------------------------------




confer or be construed to confer on the Grantee any right to continue in the
employ of the Company or any Subsidiary or as a Nonemployee Director, or
interfere in any way with the right of the Company or any employing Subsidiary
(or the Company’s stockholders in the case of a Nonemployee Director) to
terminate the Grantee’s employment or service, as applicable, at any time, with
or without Cause, subject to the provisions of any employment or consulting
agreement between the Grantee and the Company or any Subsidiary, or in the case
of a Nonemployee Director, to the charter and bylaws of the Company, as the same
may be in effect from time to time.


15.    Nonalienation of Benefits. Except as provided in Section 8, (a) no right
or benefit under this Agreement will be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same will be void, and (b) no
right or benefit hereunder will in any manner be subjected to or liable for the
debts, contracts, liabilities or torts of the Grantee or other person entitled
to such benefits.


16.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


17.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.


18.    Rules by Plan Administrator. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Plan Administrator may adopt from time to time.


19.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 15, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.


20.    Grantee Acknowledgment. The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.







--------------------------------------------------------------------------------




21.    Code Section 409A. To the extent that Section 409A of the Code or the
related regulations and Treasury pronouncements (“Section 409A”) are applicable
to the Grantee in connection with the Award, this Award is subject to the
provisions of Section 10.17 of the Plan regarding Section 409A.


22.    Administrative Blackouts. In addition to its other powers under the Plan,
the Plan Administrator has the authority to suspend (i) the exercise of Options
and (ii) any other transactions under the Plan as it deems necessary or
appropriate for administrative reasons.


23.    Stock Ownership Guidelines. This Award may be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.




*****




Schedule I
to GCI Liberty, Inc.
Nonqualified Stock Option Agreement
GND_____




Grant Date:
 
Issuer/Company:
GCI Liberty, Inc., a Delaware corporation
Plan:
GCI Liberty, Inc. 2018 Omnibus Incentive Plan, as the same may be amended from
time to time
Plan Administrator:
The Board of Directors of the Company
Common Stock:
GCI Liberty, Inc. Series _____ Common Stock
(“GLIB[ ] Common Stock”)
Option Termination Date:
 
Base Price:
The Base Price for GLIB[ ] Common Stock: _____
Vesting Percentage:
 
Vesting Date:
 
Company Notice Address:


GCI Liberty, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Chief Legal Officer








